IN THE UNITED STATES DISTRICT COURT, «
WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION ibe r 1S. BIST, HURT

ro
5

Tomas Caesar Popson
Mailing address; 401 Indiana Ave.
Kansas City, MO 64124

Plaintiff,

Wig

CITY OF KANSAS CITY, MISSOURI
Case No. /4-cv- S15- GAF

COMPLAINT FOR DAMAGES
AND DECLARATORY AND
INJUNCTIVE RELIEF

Serve: Cecilia Abbott- City Attorney
414 E. 12" St., City Hall 28" Floor,
Kansas City, MO 64106

RICHARD SMITH, individually,

Serve at:
Kansas City, MO Police Department
1125 Locust St.

Kansas City, MO 64106 JURY TRIAL DEMANDED

JUSTIN FORREST, individually,

Serve at:
2640 Prospect Avenue
Kansas City, MO 64127

NATHAN ANDERSON, individually,
Serve at:

2640 Prospect Avenue

)
)
!
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Kansas City, MO 64127 )

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 1 of 40
KANSAS CITY, MISSOPURI POLICE )
DEPARTMENT )
Serve: Jenny Atterbury- General Counsel )
1125 Locust St. )
Kansas City, MO 64106 )
)

ET. AL., )
)

Defendants. ,

COMPLAINT

COMES NOW Plaintiff Tomas Caesar Popson states as follows:

INTRODUCTION

1. Plaintiff brings this action for damages, declaratory judgment, and
injunctive relief under 42 U.S.C. § 1983 against Defendants for violations of Plaintiff
Tomas Caesar Popson unalienable rights secured under the Fourth and Fourteenth
Amendments of the United States Constitution, as well as other laws of the State of
Missouri.

2. Plaintiff is filing a concurrent Notice of Removal of Jackson County
Circuit Court Case: Case No. 1816-CV2 1655, Missouri Court Appeals Western
District: Case No. WD8292? for leave to proceed In The United States District Court,
Western District of Missouri, Western Division with this action for damages,
declaratory judgment, and injunctive relief to remedy Defendants’ for Assault,
battery, harm, intentional infliction of emotional distress, criminal coercion,
defamation and slander threats and intimidation against City of Kansas City Missouri

Police Officer Justin Forrest-Badge #2389, City of Kansas City, Missouri Police

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 2 of 40
Officer Nathan Anderson, Badge # 1336. Two (2) Unknown Officers on September
23, 2017 at City of Kansas City, Missouri Police Department East Patrol 2640
Prospect Avenue Kansas City, MO 64127. Two (2) Unknown Officers, agents,
Detectives and/or investigators/ interrogators( No. 1 white male , No.2 African
American female of City of Kansas City, Missouri Police Department. In addition, on
October 04, 2017 Three (3) more Officers of City of Kansas City, Missouri Police
Department and Sgt. Mike Luis- Excelsior Springs, Missouri Police Department
became involved with this action( NO.1 Erick ........... white male mid-30 to late 30
years of age, 165-168 cm 65-68 kg, brown hair, brown eyes, blue jeans, white T-shirt
driving white 1 4 ton pickup truck,2 doors regular cab, No.2 Steve ......... , White
male late 30 mid 40 years of age, 174-176 cm high, light hair, blue eyes, 65- 70 kg.
red shirt, jeans and cowboy boots, driving gray Cadillac SUV late model. No.3 ........
White male, late 20 mid 30 years of age, 58- 62 kg, 16170 cm, dark hair, dark eyes.,
wear % dark blue parka, driving white utility truck. Richard Smith- Chief of City of
Kansas City, Missouri Police Department do to his negligence to fail to compile
Effective policies and procedures to prevent this kind of action and oversite his
Officers of to prevent any farther misconduct. City of Kansas City , MO, City of
Kansas City, MO Police Department Chief Colonel Richard Smith, City of Kansas
City, Missouri Police Department as a governmental entity fully and duly liable under
the theory of governmental liability, City of Kansas City, Missouri Police Officer
Justin Forrest- Badge #2389 and Kansas City, Missouri Police Officer Nathan

Anderson, Badge # 1336, unknown police officers, et al.

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 3 of 40
PARTIES
3. Tomas Caesar Popson ( hereinafter “ Plaintiff’) is a citizen of the United
States of America and of the State of Missouri, and states that at all times relevant to
the claims of this Compliant was a resident of Excelsior Springs, Missouri located in
Clay County, Missouri in the Western District of Missouri.

4. Defendant City of Kansas City, Missouri ( hereinafter KCMO), is a
governmental entity, political subdivision in the State of Missouri fully and duly
liable under the theory of governmental liability to provide policy and control to
Kansas City Missouri Police Department through the Kansas City Missouri Board
of Police Commissioners, is and relevant to the counts of this Compliant a charter
on the territory and United States of America with nerve center and Operation in
Jackson County, Missouri in the Western District of Missouri.

5. Defendant Richard Smith ( hereinafter Smith), in his individual capacity,
is and was at all times relevant to the counts in this Compliant a citizen of the United
States of America and resident of Jackson County, Missouri in the Western District of
Missouri. . Defendant Richard Smith was employed as a Police Chief and employee
of City of Kansas City, Missouri Police Department. Defendant Richard Smith is a
“person” for purposes of 42 U.S.C. § 1983. At all times relevant, Defendant Forrest
was acting under color of state law. He is sued in his individual and official
capacities,

6. Defendant Justin Forrest (hereinafter Forrest), in his individual capacity,

is and was at all times relevant to the counts in this Compliant a citizen of the United

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 4 of 40
States of America and resident of Jackson County, Missouri in the Western District of
Missouri. Defendant Forrest was employed as a Police Officer and employee of City
of Kansas City, Missouri Police Department. Defendant Forrest is a “person” for
purposes of 42 U.S.C. § 1983. At all times relevant, Defendant Forrest was acting

under color of state law. He is sued in his individual and official capacities.

7. Defendant Nathan Anderson ( hereinafter Anderson), in his individual
capacity, is and was at all times relevant to the counts in this Compliant a citizen of
the United States of America and resident of Jackson County, Missouri in the Western
District of Missouri. Defendant Anderson was employed as a Police Officer and
employee of City of Kansas City, Missouri Police Department. Defendant Forrest is a
“person” for purposes of 42 U.S.C. § 1983. At all times relevant, Defendant Anderson
was acting under color of state law. He is sued in his individual and official

capacities.

8. Defendant Officer Al, John Doe-1 is a white male officer, is employed
by the City of Kansas City, Missouri Police Department (KCPD). Defendant All John
Doe-1 is and was at all times relevant to the counts in this Compliant a citizen of the
United States of America and resident of Jackson County, Missouri in the Western
District of Missouri. At all times, relevant hereto, John Doe-1 was acting under color

of state law. He is sued in his individual and official capacities.

9. Defendant Officer Jane Doe-2 is a white female officer, employed by

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 5 of 40
the City of Kansas City, Missouri Police Department (KCPD). Defendant Jane

Doe-2 is resident of Kansas City, Missouri. At all times, relevant hereto, Jane Doe-2,
is and was at all times relevant to the counts in this Compliant a citizen of the United
States of America and resident of Jackson County, Missouri in the Western District of
Missouri. Defendant Jane Doe-2 was employed as a Police Officer and employee of
City of Kansas City, Missouri Police Department. Defendant Forrest is a “person” for
purposes of 42 U.S.C. § 1983. At all times relevant, Defendant Jane Doe-2 was acting
under color of state law. He is sued in his individual and official capacities.

10. Defendant Officer/ Detective/ agent/ investigator John Doe-3 is a white
male is and was at all times relevant to the counts in this Compliant a citizen of the
United States of America and resident of Jackson County, Missouri in the Western
District of Missouri. Defendant John Doe-3 was employed as a Police Detective/
Officer/ investigator and employee of City of Kansas City, Missouri Police
Department. Defendant Forrest is a “person” for purposes of 42 U.S.C. § 1983. At all
times relevant, Defendant John Doe-3 was acting under color of state law. He is sued
in his individual and official capacities.

11. Defendant Officer/ Detective/ agent/ investigator Jane Doe-4 is African
American female is and was at all times relevant to the counts in this Compliant a
citizen of the United States of America and resident of Jackson County, Missouri in
the Western District of Missouri. Defendant Jane Doe-4 was employed as a Police
Detective/ Officer/ Employee/ investigator and employee of City of Kansas City,

Missouri Police Department. Defendant Jane Doe-4 is a “person” for purposes of 42

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 6 of 40
U.S.C. § 1983. At all times relevant, Defendant Jane Doe-4 was acting under color of
state law. He is sued in his individual and official capacities.

12. Defendant Officer/ Detective/ agent/ investigator John Doe-5 is a white
male is and was at all times relevant to the counts in this Compliant a citizen of the
United States of America and resident of Jackson County, Missouri in the Western
District of Missouri. Defendant John Doe-3 was employed as a Police Detective/
Officer/ investigator and employee of City of Kansas City, Missouri Police
Department. Defendant Forrest is a “person” for purposes of 42 U.S.C. § 1983. At all
times relevant, Defendant John Doe-5 was acting under color of state law. He is sued
in his individual and official capacities.

13. Defendant Officer/ Detective/ agent/ investigator John Doe-6 is a white
male is and was at all times relevant to the counts in this Compliant a citizen of the
United States of America and resident of Jackson County, Missouri in the Western
District of Missouri. Defendant John Doe-3 was employed as a Police Detective/
Officer/ investigator and employee of City of Kansas City, Missouri Police
Department. Defendant Forrest is a “person” for purposes of 42 U.S.C. § 1983. At all
times relevant, Defendant John Doe-6 was acting under color of state law. He is sued
in his individual and official capacities.

14. Defendant Officer/ Detective/ agent/ investigator John Doe-7 is a white
male is and was at all times relevant to the counts in this Compliant a citizen of the
United States of America and resident of Jackson County, Missouri in the Western

District of Missouri. Defendant John Doe-3 was employed as a Police Detective/

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 7 of 40
Agent/ Officer/ investigator and employee of City of Kansas City, Missouri Police
Department. Defendant John Doe-7 is a “person” for purposes of 42 U.S.C. § 1983.
At all times relevant, Defendant John Doe-7 was acting under color of state law.
He is sued in his individual and official capacities,
JURISDICTION AND VENUE
15. This Court has subject matter jurisdiction over this action pursuant to
28 U.S.C.. 1331, to hear Plaintiffs claims under 42 U.S.C. § 1983 and the Fourth

Amendment to the United States Constitution.

16. This action is brought under 42 U.S.C. § 1983 to remedy the deprivation
of Plaintiff's Freedom from wrongful search and seizure and substantive due process
right to bodily integrity, both secured by the Fourth and Fourteenth Amendments to the

United States Constitution.

17. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(h)(1) & (2)
because. Defendant City of Kansas City is located .in Jackson County, Missouri, and the
incidents, giving rise to the claims in this suit occurred in Jackson County and Clay
County, Missouri. Moreover City of Kansas City, Missouri Police Department operate into

City of Kansas City corporate limits,
18. Venue is proper in the United States District Court Western Division

pursuant to Local Rule 3.1 (a)(1)(a).

19. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 8 of 40
20. Additionally, this Court has supplemental jurisdiction over state law
claims pursuant to 28 U.S.C. § 1367.

21. That all Defendants are residents of the State of Missouri and reside
within the Western District of Missouri. Therefore, venue is proper in the United States Distr
Court Western District of Missouri under 28 U.S.C. § 1391(h)(1) &(2).

STATEMENT OF FACTS COMMON TO ALL COUNTS

22. That at all times relevant to the claims herein Defendant Forrest was a Police
Officer with Kansas City, Missouri Police Department.

23. That at all times relevant to the claims herein Defendant Anderson was a
Police Officer with City of Kansas City, Missouri Police Department.

24. That at all times relevant to the claims herein Defendant Richard Smith was a

Police Chief of City of Kansas City, Missouri Police Department.
25. On September 23, 201 7, and/ or around 13: 15 CST Plaintiff Popson
attempt to enter his lawful own property at 341 Indiana Avenue, Kansas City, Missouri.
26. On September 23, 2017, and/ or around 13:15 CST plaintiff Popson discover

That the front door on his property located at 341 Indiana Avenue, Kansas City, Missouri
was barricaded.

27. On September 23, 2017 plaintiff Popson made the call to KCPD none
emergency number 816- 234-5111 and requested assistance to enter his lawful own

property at 341 Indiana Avenue, Kansas City, Missouri.

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 9 of 40
28. On September 23, 2017 and/ or around 13:30 CST Defendant Officer
Forrest and Defendant Officer Anderson arrived at 341 Indiana Avenue, Kansas City,
Missouri.

29. Plaintiff Popson stay on his privately own property at 341 Indiana
Avenue, Kansas City, Missouri 64124.

30. Officer Forrest demand to have Plaintiff Popson driver license.

31. Plaintiff Popson provided his driver license under duress,

32. | Defendant Officer Forrest grab plaintiffs arm over the fence, drag the
Plaintiff Popson out on the sidewalk and put handcuffs on him.

33. | Defendant Forrest accused Plaintiff Popson as a suspect in alleged
Aggravated assault.

34. Officer Forrest accused the Plaintiff of criminal offense of Aggravated
assault.

35, Defendant Forrest made fouls statement to the Plaintiff Popson “You
Have an arrest warrant for aggravated assault”.

36. Officer Forrest and Officer Anderson arrest and detained Plaintiff Popson
without exigent circumstances and without probable cause to believe that Plaintiff is
commit any crime.

37. Defendant Forrest and Defendant Anderson arrest and detained Plaintiff
Popson without exigent circumstances and without probable cause to believe that Plaintiff is

doing anything wrong.

10

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 10 of 40
38. Plaintiff ask numerous times to see the arrest warrant.

39. Plaintiff ask numerous times to be presented what wrong he did and which
law he violated.

40. | Defendant Anderson said “He does not have warrant for his arrest”.

41. Defendant Forrest and Defendant Anderson inflict emotional duress to
Plaintiff Popson.

42. Defendant Forrest cause to Plaintiff Popson apprehension of bodily harm.

43. Plaintiff was placed on the hood on the police cruiser in handcuffs on the
front of his property and on the front of the witnesses watching Defendant Forrest and
Defendant Anderson performing their act over Plaintiff.

44. Plaintiff was place standing against the hood on the police vehicle.

45. Defendant Forrest and Defendant Anderson compel Plaintiff to act against
his will.

46. Plaintiff asked the Defendants: Defendant Forrest and Defendant Anderson
if they had warrant for his arrest.

47, Defendant Anderson stated “He had no warrant”.

48. Plaintiff Popson put on notice Defendant Forrest and Defendant Anderson
They will be liable for their individual and official capacity if they proceed in this unlawful
and illegal action against Plaintiff per his act of state and fee schedule.

49. Plaintiff stated to Defendant Forrest and Defendant Anderson “If you don’t

Have arrest warrant, do not have my consent and you forced me against my will, I am

1]

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 11 of 40
kidnapped”.

50. Plaintiff claimed: I was being kidnapped and the Defendants: Defendant
Forrest and Defendant Anderson did not reply.

51. This entire action has observed by eyewitness 10- 15 feet way.

52. Plaintiff was unarmed.

33; Plaintiff was nonviolent.

54, Plaintiff had not threatened anyone.

sm Plaintiff had not been in any physical altercation with anybody, and/ or
anyone else, before Defendant Forrest and Defendant Anderson arrest him.

56. Plaintiff never posed a danger at any time to Defendant Forrest,
Defendant Anderson, himself and/ or anyone else that could be alleviated by arrest him.

Sd; Defendant Forrest and Defendant Anderson seized Plaintiff Popson
Person and property without warrant and without probable cause supported by affidavit
sign under the penalty of perjury.

58. On September 23, 2017, Defendant Forrest and Defendant Anderson
Illegally and/ or unlawfully arrest Plaintiff Popson without prerequisites of arrest Warrant
sign by the Judge and Support by sworn affidavit sign under the penalty of perjury.

59. On September 23, 201 7, Plaintiff Popson was place on the front seat
handcuff in the police car, with Defendant Forrest on the back seat and Defendant
Anderson on the front driver seat.

60. On September 23, 2017, Plaintiff Popson was kidnapped by Defendant

12

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 12 of 40
Forrest and Defendant Anderson and against his will place in Police vehicle and take him
to the East Patrol Division Police Station.

61. On September 23, 2019, Defendant Anderson was the driver and/ or operator
On the patrol car while Plaintiff was arrested and transported from 341 Indiana Avenue,
Kansas City, Missouri 64124 to East Patrol Police station at 2640 Prospect Avenue, Kansas
City, Missouri 64127,

62. | Upon arrival Plaintiff Popson was taken in the East Patrol Division through
the back door by the Defendant Forrest and Defendant Anderson.

63. On September 23, 2017,Plaintiff Popson was incarcerated by the Defendant
Forrest and Defendant Anderson in East Patrol Police Station.

64. On September 23, 2017, Defendant Forrest and defendant Anderson after
take the Plaintiff Popson to East Patrol Police Station throw the back door.

65. On September 23, 2017, Defendant Anderson exchange the handcuffs with
unknown male Officer Defendant John Doe-1.

66. After the handcuffs were exchange two unknown Officers: male Officer Al
John Doe-1 (Defendant John Doe-1) and female Officer Jane Doe-2 (Defendant Jane
Doe-2) take over Plaintiff's incarceration.

67. During the exchange of the handcuffs Defendant Forrest stated to the
Defendant John Doe-1 1 and Defendant Jane Doe- 2 that Plaintiff did not cooperate.

68. During the exchange of the handcuffs Defendant Anderson made a

comment to the Defendants John Doe-1 and John Doe-2:” Plaintiff is one of these tough

13

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 13 of 40
cookies and need to be break up”.

69. Defendant John Doe- | reply- This want be a problem and he will take
care of it.

70. Defendant Jane Doe- 2 reply- “We seen a lot of this and no worries, he will
give up shortly”

71. Defendant Forrest took and place back on his belt the handcuffs.

72. Defendant Forrest and Defendant Anderson left to the back door on North
side of the building and Plaintiff did not see them since,

73. Plaintiff was place in the in the South cell in East Patrol Police Station by
Defendant John Doe- 1.

74. The visual and audio of this event is captured on police dash camera and
cameras located in East Patrol Police station.

75. Plaintiff Popson was harass, humiliated, assaulted verbally, mentally and
Physically abused for over 3 hrs. by Defendant John Doe-1, Defendant Jane Doe-2.

76. Defendant John Doe-1 1 enter the cell and ask the Plaintiff that he is ready
to cooperate.

77. Plaintiff stated: I do not understand your intention officer and demand
explanation why I am incarcerated? Why I am here?

78, Defendant John Doe- | stated-“Because the cops broth you here”

79. Defendant John Doe- | tighten the Plaintiffs handcuffs and left the cell.

80. After some time, Defendant John Doe- 1 enter the cell again same

l4

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 14 of 40
questions, same answers.

81. Defendant John Doe- | tighten the Plaintiff's handcuffs and left the cell.

82. After little while, Defendant John Doe- | enter the cell: same questions,
same answers.

83. Defendant John Doe-1 tighten the Plaintiff's handcuffs and left the cell.

84. Once again Defendant John Doe-1 tighten handcuffs on the back of the
Plaintiff and left the cell.

85, Plaintiff was seat on the concrete floor in the cell.

86. Defendant John Doe- 1 enter the cell grab and toss the Plaintiff between his
legs and start to rip off his clothes.

87. Defendant | with right hand slammed Plaintiff's head to his left knee

88. Defendant 1 kick the plaintiff in the head and the rib cage, while Plaintiff
Was handcuff on the concrete floor.

89, Defendant John Doe- 1 put his knee on plaintiff's throat, restrict Plaintiff
Breathing and strip off his pants while plaintiff was handcuff on the concrete floor.

90. Defendant John Doe-1 toss the Plaintiff's clothes through the sell door to

Defendant Jane Doe-?.

91. Defendant John Doe- | threaten the Plaintiff with physical harm.

92. Defendant John Doe-! 1 stated to the Plaintiff that he is here to hurt him.

93: Defendant John Doe- | cause to the Plaintiff physical harm and paint.

94, Defendant John Doe- | cause to the Plaintiff emotional and mental anguish.
15

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 15 of 40
O53. Kansas City Missouri Police Department Officer....... ( Al), Defendant
John Doe- | Identity conceal From the Plaintiff by Det. Sam Miller- KCPD Internal
Affairs, Mr. Bennekin- Director Community compliance to KCPD Board of Police
Commissioners.

96. Plaintiff was reputedly assaulted when he was incarcerated by Defendant
John Doe- 1.

7, The video and audio of this entire event is captured by the sell camera in
East Patrol Police

98. After some time, Defendant John Doe-1 1 enter the cell order the Plaintiff to
stand up and take him out of the cell to the interrogation room located in North East side of the buildin
to meet two 2 agents/ detectives white male Defendant John Doe-3 and African American femal
Defendant Jane Doe-4.

99. Defendant John Doe-1 left the Plaintiff with two agents/ detectives
Defendant John Doe-3 and Defendant Jane Doe-4 and left the room.

100. Male Detective John Doe-3 said to Plaintiff- “What is your story?”

101. Plaintiff reply -I do not understand the question, but like to know what your story is
and demand to be inform why I am incarcerated.

102. Plaintiff stated to the Defendant John Doe-3 that he is physically injured by the
Police Officers.

103. Plaintiff ask the Defendants John Doe-3 and Jane Doe-4 “Is this the way they

interrogate people?”.

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 16 of 40
104. Plaintiff ask the Defendants John Doe-3 and Jane Doe-4 on the what

authority they proceed and they are holding him, against his will?.

105. Defendant John Doe-3 and Defendant Jane Doe-4 did not response.

106. Defendant Jane Doe-4 intentionally and deliberately trying to cover

the camera in the interrogation room to conceal Plaintiff's bodily injuries, causes by

Defendant John Doe-|

107. Plaintiff request to Defendant John Doe-3 and Defendant Jane Doe-4

that he needs to be examine for his physical injuries cause by public servants and he

demand to see the J udge and/ or Magistrate as soon as possible.

108. Defendant John Doe-3 and Defendant Jane Doe-4 did not response.

109. Defendant Jane Doe-4 intentionally and deliberately trying to cover

the camera in the interrogation room to shield Plaintiff and Plaintiff's physical harm and
Interrogation / investigation/ interview/ examination.

110. Defendant John Doe-3 and Defendant Jane Doe-4 left and Plaintiff did

not see them since.

111. After short interrogation Plaintiff was send back to South East cell,

112. Defendant John Doe-1 and Defendant Jane Doe-2 order to the Plaintiff
To get out of the sell and to stand to the wall, because they have to take some mug shots

of him.

113. Defendant John Doe-1 stand behind the monitor and order to the Plaintiff

where to stand for *Mug” shots to be taken on him.

17

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 17 of 40
114, Defendant Jane Doe-2 order to the Plaintiff to get dress with paper shirt
For the “Mug Shots”.

115. Plaintiff inform the Defendant John Doe-1 and Jane Doe-?2 that he comply
under duress and under protest with their orders and they will be liable for their action in
their individual and official capacity.

116. Defendant Jane Doe-2 make sarcastic remark: “O..0 you are one of does
Sovereign Citizens”.

117. Plaintiff's was forced for mug shots and fingerprints by Defendant John
Doe- | and Defendant Jane Doe- 2 red hair female.

118. Plaintiff comply with all given orders under protest and give formal
notice to the Defendant 1 and Defendant 2 that they will be liable for their actions
with compliance of Plaintiff's Act of State and Fees Schedule.

119. Plaintiff was reputedly assaulted by Defendant John Doe -1 and Defendant

John Doe- 2.

120. The video and audio of this entire event is captured by the camera on the

west Wall.

121. | Defendant 2 red hair female grabbed plaintiff's arm walk him to the gray

metal door and push him bare foot throw and close the door fast.

122. Plaintiff made the compliant to Kansas City Missouri Board of Police

Commissioners, but the report never been presented to him.

123. On October 4, 2017 Plaintiff was kidnapped once again and experienced

18

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 18 of 40
second time action of assault, battery, petty indignity committed by three officers from
KCPD in Excelsior Springs Missouri, Clay, County on Plaintiff private property.

124, Plaintiff do not like to talk and/ or to contract with anybody.

125. Plaintiff did not consent to searches.

126. Plaintiff never been arrested and/ or convicted with any crime.

127, Plaintiff never resisted any given orders.

128. Plaintiff comply with all given orders under protest and give formal

notice to the abusers Defendant John Doe-5, John Doe-6, Defendant John Doe-7 and
Excelsior Springs Police Sergeant Mike Lewis Badge # 915 that they will be liable for
their action with compliance of Plaintiff's Act of State and Fees Schedule.

129. Plaintiff was unarmed.

130. Plaintiff did not give consent to agents, officers to search his car.

131. No given consent to agents, officers to search and seize Plaintiff's property.

132. The actions of Defendants were willful, wanton, reckless, and malicious
and were outrageous because of Defendant's: F orrest, Anderson, John Doe-1, Jane Doe-2,
John Doe-3, Jane Doe-4John Doe-5, John Doe-6 and John Doe-7 reckless and deliberate
violation of Plaintiff's inalienable rights of life, Liberty an Pursuit of Happiness and evil
motive or reckless indifference to coerce Plaintiff into intercourse with him having pity
Indignity act over him on his own property, and directly infringing upon his bodily
integrity and freedom from wrongful search and seizure, and conscious disregard for the

rights of Plaintiff Guaranteed by Fort and Fourteenth Amendments to the United States

19

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 19 of 40
Constitution, and causing severe emotional and mental anguish to Plaintiff, as more fully
set forth in the following Counts.
COUNT I- UNRESONABLE SEIZURE AND EXCESSIVE FORCE

Against All Defendants for
Unlawful Seizure and Excessive Force
In Violation of the U.S. Constitution, Fourth and F, ourteenth Amendments
42 U.S.C. § 1983

133. Plaintiff states and incorporates herein each statement set forth in the
foregoing paragraphs 1 to 132 and brings this claim under 42 U.S.C.§ 1983,

134. That Plaintiff has a constitutional right to bodily integrity to keep his body
free from harmful force or intrusion, and Plaintiff has a right to remain free from wrongful
seizure.

135. The federal Constitution protects Plaintiff against unreasonable seizure
and excessive force. "The reasonableness of a particular seizure depends not only on
when it is made, but also on how it is carried out." Graham v. Connor, 490 U.S. 386,
395 (1989). Whether a seizure is unreasonable and unconstitutional depends on the
totality of the circumstances. Jd. at 396.

136. Under the totality of the circumstances, including Plaintiff's, age and
conduct, Defendants' seizure and imprisonment of Plaintiff, who posed no imminent
threat to the safety of anyone and had committed no crime, was unreasonable.

137. Defendants Forrest and Anderson, acting under the color of law,

Unconstitutionally and unreasonably search and seized Plaintiff by grabbing him

20

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 20 of 40
and by handcuffing him and by imprison him and take him East Patrol Police Station.
138. On September 23, 2017 Defendants Forrest and Anderson, acting under
the color of law with deliberate, indifference, violated Plaintiffs right under the federal

Constitution to be free from unreasonable seizures and excessive force.

139. Defendants Forrest and Anderson acted maliciously, intentionally, and in
reckless disregard to Plaintiffs rights and not in a good faith effort to promote safety or

protection and/ or any other legitimate ends.

140. On September 23, 2017 Defendants Forrest and Anderson, acting
under the color of law, thus thereby caused Plaintiff to be in apprehension of bodily
harm violated Plaintiff's inalienable rights under the federal Constitution to be free
from unreasonable seizures and excessive force.

141. On September 23, 2017 Defendants Forrest and Anderson, acting under the
color of law and willful, wanton, reckless, in bad faith and malicious with deliberate and
reckless indifference, violated Plaintiff's inalienable rights under the federal Constitution
to be free from unreasonable seizures and excessive force, hereby losing any claim
Defendants may have to soverei gn immunity.

142. Defendants Forrest and Anderson, acting under the color of law and
willful, wanton, reckless, in bad faith and malicious with deliberate and reckless
indifference, violated Plaintiff's inalienable rights under the federal Constitution to be
free from unreasonable seizures and excessive force, hereby losing any claim

Defendants may have to official immunity.

21

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 21 of 40
143. On September 23, 2017 Defendants Forrest and Anderson, acting
under the color of law and willful, wanton, reckless, malicious and outrageous
because of Defendants evil motive and/ or reckless indifference to, and conspicuous
disregard for Plaintiff's inalienable rights guaranteed by United States Constitution /
Fourteenth Amendment of the United States Constitution due process of law clause
protects against state laws which deprive of life, liberty, and property to the United
States Constitution and that no person shall be deprived of life, liberty or property
without due process of law Article I, Section 10 of the Missouri Constitution. The
Due Process Clause protects individuals both procedurally and substantively, and bars
arbitrary, wrongful government actions. Foucha y. Louisiana, 404 U.S. 71, 112 S.Ct.
1780, 118 L.E.d2d 437 (1992). Freedom from bodily restraint is at the heart of the
liberty interest protected against arbitrary government action. Youngberg v. Romeo,
457 U.S. 307, 316, 102 S.Ct. 2452, 2458,73 L.Ed.2d 28 (1982).

144. On September 23, 2017 Defendants Forrest and Anderson, acting
Under the color of law by utilizing his actual and apparent authority as a Police
Officers tocoerce Plaintiff into acting against his will,

145. That Plaintiffs right to be free from unreasonable seizure, guaranteed
by the Fourth Amendment to the United States Constitution, was willfully violated
when Plaintiffs liberty to move freely was completely diminished by Defendants Forrest
and Anderson physical force and show of authority; he did not reasonably feel free

to leave and subsequently acquiesced to Defendants Forrest and Anderson show of

22

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 22 of 40
authority; and his freedom of movement was intentionally terminated; therefore,
Plaintiff was unreasonably seized under the F ourth Amendment.

146. Defendant John Doe-1, acting under color of law using torturing technics
upon Plaintiff intended to cause physical pain and mental anguish, violated Plaintiffs right under the
federal Constitution to be free from unreasonable seizures and excessive force.

147. On September 23, 2017 Defendants John Doe-1 and Jane Doe-2, acting
under the color of law with deliberate, indifference, violated Plaintiffs right under the
federal Constitution to be free from unreasonable seizures and excessive force.

148. On September 23, 2017 Defendants John Doe-1 and Jane Doe-2,
acting under the color of law thus thereby caused Plaintiff to be in apprehension of
bodily harm violated Plaintiff's inalienable rights under the federal Constitution to be
free from unreasonable seizures and excessive force.

149. On September 23, 2017 Defendant John Doe 3 and Jane Doe 4 did not
take any corrective action to address the excessive force Plaintiff endured an/ or
unconstitutional and unreasonable seizure.

150. On September 23, 2017 Defendants John Doe-1 and Jane Doe-2, acting
Under the color of law and willful, wanton, reckless, in bad faith and malicious with
deliberate and reckless indifference, violated Plaintiff's inalienable rights under the federal
Constitution to be free from unreasonable seizures and excessive force, hereby losing any

claim Defendants may have to sovereign immunity.

23

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 23 of 40
151. On September 23, 2017 Defendants John Doe-1 and Jane Doe-?, acting
Under the color of law and willful, wanton, reckless, in bad faith and malicious with
deliberate and reckless indifference violated Plaintiff's inalienable rights under the
federal Constitution to be free from unreasonable seizures and excessive force, hereby
losing any claim Defendants may have to official immunity.

152. On September 23, 2017 Defendants John Doe-1 and Jane Doe-2, acting
under the color of law by utilizing his actual and apparent authority as a Police Officers

tocoerce Plaintiff into acting against his will and taking “MUG” shots and fingerprints.
153. That Plaintiffs right to be free from unreasonable seizure, guaranteed
by the Fourth Amendment to the United States Constitution, was willfully violated
when Plaintiffs liberty to move freely was completely diminished by Defendants John
Doe | and Jane Doe 2 physical force and show of authority; he did not reasonably feel
free to leave and subsequently acquiesced to Defendants John Doe-1 and Jane Doe-2
show of authority; and his freedom of movement was intentionally terminated; therefore,
Plaintiff was unreasonably seized under the Fourth Amendment.
154. On September 23, 2017 Defendants John Doe-1 and Jane Doe-?
Acting under the color of law, thus thereby caused Plaintiff to be in apprehension of
bodily harm violated Plaintiff's inalienable rights under the federal Constitution to be
free from unreasonable seizures and excessive force.

155. On September 23, 2017 Defendants John Doe-] and Jane Doe-2,

Acting under the color of law and willful, wanton, reckless, malicious and outrageous

24

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 24 of 40
because of Defendants evil motive and/ or reckless indifference to, and conspicuous
disregard for Plaintiff's inalienable rights Suaranteed by United States Constitution

/ Fourteenth Amendment of the United States Constitution due process of law clause
protects against state laws which deprive of life, liberty, and property to the United

States Constitution and that no person shall be deprived of life, liberty or property without
Due process of law Article I, Section 10 of the Missouri Constitution. The Due Process
Clause protects individuals both procedurally and substantively, and bars arbitrary,
wrongful government actions. Foucha vy. Louisiana, 404 U.S. 71, 112 S.Ct. 1780, 118 L.R.
d2d 437 (1992). Freedom from bodily restraint is at the heart of the liberty interest protected
against arbitrary government action. Youngberg vy, Romeo, 457 U.S. 307, 316, 102 S.Ct.
2452, 2458,73 L.Ed.2d 28 (1982).

156. Plaintiff's right to be free from unreasonable seizures and excessive force as
described herein was clearly established on September 23, 2017 at the time of the incident
Stated at 341 Indiana Avenue, Kansas City, Missouri 64124 and 2640 Prospect Avenue
Kansas City, Missouri 64127, Jackson County.

157. Plaintiff's right to be free from unreasonable seizures and excessive force
as described herein was clearly established on September 23, 2017 at the time of the
incident stated at 2640 Prospect Avenue Kansas City, Missouri 64127, Jackson
County, Missouri.

158. Defendants John Doe 3 and Jane Doe 4, acting under the color of law,

Zz

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 25 of 40
sanctioned and approved Plaintiff's unlawful seizure failing to instruct defendant
John Doe | not to torture and use excessive force over the Plaintiff and failing to
take and make a report for Plaintiff's physical harm and injuries cause by Kansas
City, Missouri Police Officers. In fact Jane Doe 4 cover the camera at all the time
during the interrogation on September 23, 2017 at the time of the incident stated at 2640
Prospect Avenue Kansas City, Missouri 64127, Jackson County, Missouri. Plaintiff
posed no imminent threat to anyone, committed no crime, charge with no crime and was
complying with instructions,

159. On October 04, 2017 Defendants John Doe-5, John Doe-6 and John
Doe-7, acting under the color of law with deliberate, indifference, violated Plaintiffs
right under the federal Constitution to be free from unreasonable seizures and excessive
force at 432 Isley Boulevard, Excelsior Springs, Missouri 64024, Clay County.

160. On October 04, 2017 Defendants John Doe-5, John Doe-6 and John

Doe-7, acting under the color of law, thus thereby caused Plaintiff to be in
apprehension of bodily harm violated Plaintiff's inalienable rights under the federal
Constitution to be free from unreasonable seizures and excessive force.

161. On October 04, 2017 Defendants John Doe-5, John Doe-6 and John
Doe-7, acting under the color of law and willful, wanton, reckless, in bad faith and
malicious with deliberate and reckless indifference, violated Plaintiff's inalienable rights

under the federal Constitution to be free from unreasonable seizures and excessive force,

26

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 26 of 40
hereby losing any claim Defendants may have to official immunity,

162. On October 04, 2017 Defendants John Doe-5, John Doe-6 and John
Doe-7, acting under the color of law and willful, wanton, reckless, malicious and
outrageous because of Defendants evil motive and/ or reckless indifference to, and
conspicuous disregard for Plaintiff's inalienable rights guaranteed by United States
Constitution / Fourteenth Amendment of the United States Constitution due process
of law clause protects against state laws which deprive of life, liberty, and property to
the United States Constitution and that no person shall be deprived of life, liberty or
property without due process of law Article I, Section 10 of the Missouri
Constitution. The Due Process Clause protects individuals both procedurally and
substantively, and bars arbitrary, wrongful government actions. Foucha v. Louisiana,
404 U.S. 71, 112 S.Ct. 1780, 118 L.E.d2d 437 (1992). Freedom from bodily restraint
is at the heart of the liberty interest protected against arbitrary government action.
Youngberg v. Romeo, 457 US. 307, 316, 102 S.Ct. 2452, 2458.73 L.Ed.2d 28
(1982).

163. On October 04, 2017 Defendants John Doe-5, John Doe-6 and John
Doe-7, acting under the color of law and willful, wanton, reckless, in bad faith and
malicious with deliberate and reckless indifference, violated Plaintiff's inalienable rights
under the federal Constitution to be free from unreasonable seizures and excessive force,
hereby losing any claim Defendants may have to sovereign immunity.

164. On October 04, 2017 Defendants John Doe-5, John Doe-6 and John

27

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 27 of 40
Doe-7, acting under the color of law and willful, wanton, reckless, in bad faith and
malicious with deliberate and reckless indifference, violated Plaintiffs inalienable rights
under the federal Constitution to be free from unreasonable seizures and excessive force,
hereby losing any claim Defendants may have to official immunity.

165. On October 04, 2017 Defendants John Doe-5, John Doe-6 and John
Doe-7, acting under the color of law by utilizing their actual and apparent authority as

a Police Officers tocoerce Plaintiff into acting against his will , without his consent they conduct
unlawful search and seizure on Plaintiff's person and property at 432 Isley Boulevard, Excelsior
Springs, Missouri 64024, Clay County, Missouri.

166. On October 04, 2017 Defendants John Doe-5, John Doe-6 and John
Doe-7, acting under the color of law by utilizing their actual and apparent authority as
a Police Officers tocoerce Plaintiff into acting against his will and perform petty indignity
on Plaintiff person and/ or his own property at 432 Isley Boulevard, Excelsior Springs,

Missouri 64024, Clay County.

167. That Plaintiffs right to be free from unreasonable seizure, guaranteed
by the Fourth Amendment to the United States Constitution, was willfully violated
when Plaintiffs liberty to move freely was completely diminished by Defendants John
Doe 5, John Doe 6 and John Doe 7 physical force and show of authority; he did not
reasonably feel free to leave and subsequently acquiesced to Defendants John Doe 5

John Doe 6 and John Doe 7 show of authority; and his freedom of movement was

28

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 28 of 40
intentionally terminated: therefore, Plaintiff was unreasonably seized under the Fourth
Amendment of United States Constitution.

168. Plaintiffs right to be free from unreasonable seizures and excessive force as
described herein was clearly established on October 04, 2017 at the time of the incident
stated at 432 Isley Boulevard, Excelsior Springs, Missouri 64024, Clay County.

169. On October 04, 2017 Defendants John Doe-5, John Doe-6 and John
Doe-7, acting under the color of law and willful, wanton, reckless, malicious and
outrageous because of Defendants evil motive and/ or reckless indifference to, and
conspicuous disregard for Plaintiff's inalienable rights guaranteed by United States
Constitution / Fourteenth Amendment of the United States Constitution due process
of law clause protects against state laws which deprive of life, liberty, and property to
the United States Constitution and that no person shall be deprived of life, liberty or
property without due process of law Article I, Section 10 of the Missouri
Constitution. The Due Process Clause protects individuals both procedurally and
substantively, and bars arbitrary, wrongful government actions. Foucha vy. Louisiana,
404 U.S. 71, 112 S.Ct. 1780, 118 L.E.d2d 437 (1992). Freedom from bodily restraint
is at the heart of the liberty interest protected against arbitrary government action.
Youngberg v. Romeo, 457 U.S. 307, 316, 102 S.Ct. 2452, 2458,73 L.Ed.2d 28
(1982).

170. Defendant Richard Smith- Chief of City of Kansas City, Missouri

Police Department has duty and obligation to serve and protect the people in the

29

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 29 of 40
corporate city limits into the jurisdiction of the City of Kansas City, Missouri and/or
to provide supervision, instructions policies and procedures to all Officers of City of
Kansas City, Missouri Police Department and protect Plaintiff's right to be free from
unreasonable seizures and excessive force as described herein was clearly established
on September 23, 2017 at the time of the incident stated at 341 Indiana Avenue,
Kansas City, Missouri 64124 and 2640 Prospect Avenue Kansas City, Missouri
64127, Jackson County.

171. Defendant Richard Smith- Chief of City of Kansas City, Missouri
Police Department has duty and obligation to serve and protect the people in the
corporate city limits into the jurisdiction of the City of Kansas City, Missouri and/or
to provide supervision, instructions policies and procedures to all Officers of City of
Kansas City, Missouri Police Department and protect Plaintiff's right to be free from
unreasonable seizures and excessive force as described herein was clearly established
on October 04, 2017 at the time of the incident stated outside City of Kansas City,
Missouri corporate limits at 432 Isley Boulevard Excelsior Springs, Missouri, Clay
County, Missouri.

172. Defendant Richard Smith- Chief of City of Kansas City, Missouri

Police Department has maintained, with deliberate indifference, an unconstitutional
custom and policy of handcuffing, arrest, imprison, unreasonable search and seizure
and excessive force to Missouri residents who pose no imminent danger, breaking no

law, and committed no crime, and charge with no crime.

30

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 30 of 40
173. Defendant KANSAS CITY, MISSOURI POLICE DEPARTMENT
ORI # MOKPD0000 has maintained, with deliberate indifference, an unconstitutional
custom and policy of handcuffing, arrest, imprison, unreasonable search and seizure
and excessive force to Missouri residents who pose no imminent danger, breaking no
law, and committed no crime, and charge with no crime.

174. Defendant CITY OF KANSAS CITY, MISSOURI trough KCMO Board
Of Police Commissioners was the governmental body policy maker for KCMO Police
Department has provided and maintained, with deliberate indifference, an unconstitutional
custom and policy of handcuffing, arrest, imprison, unreasonable search and seizure and
excessive force to Missouri residents who pose no imminent danger, breaking no law, and
committed no crime, and charge with no crime.

175. Asaresult of Defendants’ actions, Plaintiff suffered injuries, to wit: pain,
fear, and emotional and psychological harm, : he sustained physical injuries to various
parts of his body; he endured a loss of personal freedom; and he suffered from prolonged
mental suffering, anguish, and humiliation, and he will continue to suffer from such in the
future.

WHEREFORE, Plaintiff prays this Court:
A. Enter judgment in favor of Plaintiff and against Defendants KCMO, KCPD,
FORREST, ANDERSON, SMITH and 7 unknown Officers/ Agents:
B. Award Plaintiff compensatory damages against Defendants KCMO, KCPD

and Richard Smith- Police Chief in a fair and reasonable amount in excess of

31

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 31 of 40
SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), together with costs
herein expended, and for any further relief this honorable Court deems Just and
proper:
. Award Plaintiff actual and punitive damages against Defendants KCMO,
in a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), together with costs herein expended, and for any
further relief this honorable Court deems just and proper:
. Award Plaintiff compensatory and punitive damages against Defendant
FORREST for violation of Plaintiff constitutional rights under state law in
a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), plus punitive damages, together with cost
herein expended, and for any further relief this honorable Court deems
just and proper:
Award Plaintiff compensatory and punitive damages against Defendant
ANDERSON for violation of Plaintiff constitutional rights under state law
in a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), plus punitive damages, together with cost herein
expended, and for any further relief this honorable Court deems just and
proper:

. Award Plaintiff compensatory and punitive damages against Defendant

32

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 32 of 40
I.

John Doe | for violation of Plaintiff constitutional rights under state law

in a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), plus punitive damages, together with cost herein
expended, and for any further relief this honorable Court deems just and

proper:

. Award Plaintiff compensatory and punitive damages against Defendant

Jane Doe 2 for violation of Plaintiff constitutional rights under state law
in a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), plus punitive damages, together with cost herein

expended, and for any further relief this honorable Court deems just and

. Award Plaintiff compensatory and punitive damages against Defendant

John Doe 3 for violation of Plaintiff constitutional rights under state law

in a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), plus punitive damages, together with cost herein
expended, and for any further relief this honorable Court deems just and
Award Plaintiff compensatory and punitive damages against Defendant

Jane Doe 4 for violation of Plaintiff constitutional rights under state law

in a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), plus punitive damages, together with cost herein

expended, and for any further relief this honorable Court deems just and

33

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 33 of 40
J. Award Plaintiff compensatory and punitive damages against Defendant
John Doe 4 for violation of Plaintiff constitutional rights under state law
in a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), plus punitive damages, together with cost herein
expended, and for any further relief this honorable Court deems just and

K. Award Plaintiff compensatory and punitive damages against Defendant
John Doe 5 for violation of Plaintiff constitutional rights under state law
in a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), plus punitive damages, together with cost herein
expended, and for any further relief this honorable Court deems just and

L. Award Plaintiff compensatory and punitive damages against Defendant
John Doe 6 for violation of Plaintiff constitutional rights under state law
in a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), plus punitive damages, together with cost herein
expended, and for any further relief this honorable Court deems just and

M. Award Plaintiff compensatory and punitive damages against Defendant
John Doe 7 for violation of Plaintiff constitutional rights under state law
in a fair and reasonable amount in excess of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000.00), plus punitive damages, together with cost herein

expended, and for any further relief this honorable Court deems just and proper:

34

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 34 of 40
N. Award Plaintiff reasonable counsels' fees and costs pursuant to
42 U.S.C. § 1988 and any other applicable provisions of law; and

O. Allow such other and further relief as the Court deems just and proper.

COUNT II, MUNICIPAL LIABILITY

42 USC. § 1983-Municipal Liability and Failure to Train and Supervise: Against
Defendants CitvofKansas City, MO, Kansas City, MO Police Department

176. Plaintiff states and incorporates herein each statement set forth in the
foregoing paragraphs | to 175 and brings this claim under 42 U.S.C.§ 1983.
177. Defendant KCMO developed and maintained policies and customs
customs exhibiting deliberate indifference to Plaintiff's constitutional rights.
178. Defendant KCPD failed to train and supervise Defendants FORREST
and ANDERSON on reasonable and lawful behavior interventions, thereby demonstrating
a deliberate indifference to Plaintiff's rights when it allowed Defendants F ORREST,

ANDERSON to conduct unlawful arrest and imprisonment.
179. Defendant KCPD failed to train and supervise Defendants John Doe 1

and Jane Doe 2 on reasonable and lawful behavior interventions, thereby
demonstrating a deliberate indifference to Plaintiff's rights when it allowed Defendants
John Doe | and Jane Doe 2 to conduct unlawful imprisonment, incarceration and
interrogation.

180. Defendant KCPD failed to train and supervise Defendants John Doe 3

and Jane Doe 4 on reasonable and lawful behavior interventions, thereby

35

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 35 of 40
demonstrating a deliberate indifference to Plaintiff's rights when it allowed Defendants
John Doe 3 and Jane Doe 4 to conduct unlawful imprisonment, incarceration and
interrogation.

181. Defendant KCPD failed to train and supervise Defendants John Doe 5,
John Doe 6 and John Doe 7 on reasonable and lawful behavior interventions, thereby
demonstrating a deliberate indifference to Plaintiff's rights when it allowed Defendants
John Doe 3 and Jane Doe 4 to conduct unlawful arrest, detention, imprisonment, and
interrogation.

182. KCPD ORI # MOKPD0000 and was responsible for supervising Police
Officers, Detectives, Agents and to prevent deliberate indifference to Plaintiff's rights,
allowed Officers like FORREST and ANDERSON conduct unconstitutional and
unreasonable seizure,

183. Defendant KCPD failed to train and supervise Defendants FORREST and
ANDERSON to use of excessive force Plaintiff endured or his unconstitutional and
unreasonable seizure

184. Defendant KCPD failed to train and supervise Defendants
on reasonable and lawful behavior interventions, thereby demonstrating a deliberate
indifference to Plaintiffs rights when it allowed Defendants FORREST, ANDERSON
to conduct unlawful arrest and imprisonment

185. Defendant KCPD failed to train and supervise Defendants

on reasonable and lawful behavior interventions, thereby demonstrating a deliberate

36

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 36 of 40
indifference to Plaintiff's rights when it allowed Defendants FORREST, ANDERSON
to conduct unlawful arrest and imprisonment.

186. At the time of the above-described incident, it was the custom or
policy of Defendant KCPD ORI # MOKPD0000 to inadequately supervise and train
its Police Officers, Agents, Detectives, Employees thereby evidencing a deliberate

indifference to Plaintiffs constitutional rights.

187. Defendants John Doe 3 and Jane Doe 4 did not take any
corrective action to address the excessive force Plaintiff endured or his unlawful,

unconstitutional and unreasonable seizure.
188. At the time of the above-described incident, it was the custom

or policy of Defendant KCPD ORI # MOKPD0000 to inadequately supervise and train its
Police Officers, Agents, Detectives, Employees thereby evidencing a deliberate

indifference to Plaintiffs constitutional rights.

189. Defendant KCPD Kansas City Police Department ORI # MOKPD0000
was deliberately indifferent to Plaintiffs constitutional rights by failing to have a policy
in place to protect People’s right to bodily integrity and to be free to unreasonable seizures
and excessive force or, alternatively, by failing to implement or follow that policy or to
train Police Officers, Agents, Detectives, Employees on that policy.

190. Asa direct and proximate result of Defendants KCMO’s and KCPD’s

37

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 37 of 40
customs and policies, Plaintiff sustained damages.

WHEREFORE, Plaintiff prays this Court:

A. Enter judgment in favor of Plaintiff and against Defendant

Kansas City Police Department;

B.

E.

Enter judgment in favor of Plaintiff and against Defendant

City of Kansas City, Missouri;

Issue an injunction requiring Defendant City of Kansas City,
Missouri through the Kansas City Board of Police Commissioners
to develop customs and policies in place to protect People of
Kansas City right to bodily integrity and to be free to unreasonable
seizures and excessive force under the Fourth Amendment.
Issue an injunction requiring Defendant Kansas City Police
Department ORI # MOKPD0000 to develop and implement
adequate training programs for its Police Officers about People’s
rights under the Fourth Amendment.

Award Plaintiff compensatory damages against Defendant KCPD

for violator of Plaintiffs constitutional rights under color of state law;

F.

Issue an injunction requiring Office of the City Attorney to develop
educational video and folding brochure with People of Kansas City
right to bodily integrity and to be free to unreasonable seizures and

excessive force under the Fourth Amendment. Video to be broadcast

38

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 38 of 40
on City channel ones per mount for the next 5 years. Cost to be

covered from Plaintiff compensatory damages under Court supervision.

G. Issue an injunction requiring educational brochure to be distributed with
the water bill to each one household in Kansas City and to be available in
City hall, Municipal Court and any Police station in the City. Cost to be
covered from Plaintiff compensatory damages under Court supervision.

H. Award Plaintiff reasonable counsels’ fees and costs pursuant to
42 U.S.C.§ 1988 and any other applicable provisions of law; and

I. Allow such other and further relief as the Court deems just and _ proper.

7 KS.
Respectively Submitted: j; OW? ag (> CSS FeO L
Tomas Caesar Popson- Sui Jurié Living man
/ Without Recourse/ All Rights Reserved
Mailing address: 401 Indiana Ave
Kansas City, Missouri 64124
Telephone: (816) 805-4843
Facsimile: (816) 474-7978
Email: suijuris2015@gmail.com

 

39

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 39 of 40
VERIFICATION/CERTIFICATION

I, Tomas Caesar Popson, Sui Juris, hereafter, “I” am being of majority, one of

the People of Missouri, a free man on the land on Missouri, do depose and say I am

Competent to testify and have personal first-hand knowledge of the matters hereafter

testified to and I hereby certify that the factual statements of foregoing are true and

correct under the penalty of perjury per liabilities in Briscoe v LaHue, 460 U.S.325 (1983)

Date: / i g- £019 Signature: Vo ‘wn? Ca CSS Sys

Tomas Caesar Popson — Sui J nile. — Pro-Se
State of Missouri

County of a Ackson

On this 02 day of July in the year of 2019, before me, the undersigned Notary Public,
personally, appeared Tomas

Caesar Popson known to me to be the person(s) whose name(s)
is/are subscribe to the within instrument and acknowledge that he executed the same for the

purpose therein contained. In witness, whereof, I hereunto set my hand and official seal

een,
*

K) RY. Pp Me,
s oO” eat ‘ Us “,

Sos @%,  TEDI H ROWLAND
if? NOTARY: My Commission Expires
rc AR ) ZA SEAL ses Abril 17, 2023

DW. OS Jackson County
| EOE MES Commission # 15173894
Notary Public Seal

40

Case 4:19-cv-00515-GAF Document1 Filed 07/02/19 Page 40 of 40
